Title: To James Madison from David Lenox, 4 September 1802 (Abstract)
From: Lenox, David
To: Madison, James


4 September 1802, New York. Transmits a copy of his 17 Aug. letter “on the supposition that it may not have reached you” and requests an answer. “The prevalence of the Fever in Philadelphia has hitherto prevented me from proceeding there with my family, you will therefore be pleased to direct to me at this place.”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 1 p.



   
   A full transcription of this document has been added to the digital edition.

